GALLAGHER, Chief Justice.
This suit originated in the justice court, precinct No.'l, Falls county, in which court Maurice E. Chambers, hereinafter called plaintiff, recovered a judgment against the Bankers' Mortgage Company of Topeka, Kansas, hereinafter called defendant, for the sum of $125.44. Defendant prosecuted an appeal from that judgment. The Fidelity & Deposit Company of Maryland was surety on its appeal bond. The county court of that county being without civil jurisdiction, the appeal was filed in the district court. A trial there resulted in a judgment in favor of plaintiff against defendant and said surety on its appeal bond for the sum. of $125.44, from which judgment defendant has sued out a writ of error to this court.
The pleadings of the parties, the testimony introduced, and the issues of law involved in this case are all substantially the same as in the case of Bankers’ Mortgage Co. of Topeka, Kansas, v. Ewell A. Rogers (Tex. Civ. App.) 61 S.W.(2d) 593, this day decided.
For the reasons stated in the opinion in that case, the judgment of the trial court is affirmed.